Title: From George Washington to Brigadier General Henry Knox, 12 July 1779
From: Washington, George
To: Knox, Henry


        
          Dear Sir
          Head Quarters New Windsor July 12th 1779
        
        I perceive by the last returns, that there is still a number of men wanting Arms—In addition to this, I am informed we may shortly expect some new levies from Massachusetts and Connecticut particularly the latter. The men without arms will be rather an incumberance—than a benifit I request you will take every measure in your power to have a supply ready. For this purpose, you will hasten to the Army all such as are any where under your direction; and will write in urgent terms to the Board of War for a further supply if to be had. I wish you to make this an object of particular attention.
        I shall be glad to hear how Mrs Knox is, to whom I beg my

respectfull Compliments and best wishes for her health. I am Dear Sir Your most Obedt Servt
        
          Go: Washington
        
        
          P.S. Since writing the above I have received Information that the Massachusetts levies are Assembling at Springfield & may soon be expected on.
          
            G.W.
          
        
      